Gill, J.
There is but one assignment of error in the brief filed by appellant’s counsel in this case. It is that ‘the court erred in permitting appellee’s attorneys to introduce two receipts, purporting to be signed by the collector of permits of the Chickasaw Nation, without bringing proof to establish — First, that the party whose name was signed to said receipts was the duly-authorized collector of permits of the Chickasaw Nation; second, that the signature attached to said receipts was the signature of the said permit collector” These receipts vrere allowed to be introduced simply for the purpose of fixing or establishing a date, and,, while there is some question as to their admissibility even for that purpose, yet we think that the record shows that the testimony in favor of appellee was so overwhelming that their admission, if error at all, could not have been prejudicial to the rights of the appellant. We think the testimony without these receipts was amply sufficient to sustain the verdict of the jury.
Counsel for appellant takes exception to the ruling of the court below on appellant’s motion for a new trial. Even if the appellant could have produced at the trial the testimony which he sets out in his motion for a new trial, we hardly think the verdict of the jury could have been *599otherwise. We do not think the court below improperly-exercised its discretion in overruling the motion for a new trial. The judgment of the court below is affirmed.
Clayton and Raymond, JJ., concur.